Exhibit 10.14


EXECUTIVE SEPARATION AND RELEASE AGREEMENT
This Executive Separation and Release Agreement (“Agreement”) is entered into by
and between Electro Scientific Industries, Inc. (“ESI”), and Robert DeBakker
(“Employee”) with respect to the following facts:


A.    Employee's employment with ESI terminates on June 10, 2017 due to a
reorganization and reduction in force announced on or before February 9, 2017.
Employee’s executive duties and title end as of the announcement date, but
Employee continues as an Employee/Consultant on an on-call basis through June
10, 2017 with the same salary and benefits.


B.ESI and Employee desire to enter into an agreement regarding Employee's
termination.


The parties agree as follows:


1.    Wages. On Employee’s last day of employment, June 10, 2017, Employee will
receive all earned wages.


2.    Separation Pay. In consideration of Employee signing, not revoking and
affirming this Agreement, and abiding by the covenants and releases given
herein, ESI will pay Employee a sum equal to twenty-six (26) weeks’ base salary
at Employee’s current rate of pay, plus a sum equal to 12 week’s base salary at
Employee’s current rate of pay, less applicable withholdings. (Collectively
referred to as “Separation Pay”). ESI also will provide outplacement services on
the terms separately provided to Employee (“Outplacement”). Separation Pay will
commence at the regular payroll rate with the first regular paycheck after
Employee signs and does not revoke this Agreement. The remaining Separation Pay
will be paid within seven (7) days after Employee reaffirms this Agreement and
its General Release on or about June 10, 2017.


3.    Effective Date. The Effective Date of this Agreement shall be the 8th day
after Employee properly signs it, as described in Paragraph 8 below, subject to
reaffirming it on the last day of employment.


4.    Performance and Duties. Employee agrees to remain employed as an
Employee/Consultant as requested through June 10, 2017, and to perform duties as
requested in a professional and sufficient manner and to abide by all policies
of ESI. Employee understands that compliance with these Performance and Duties
expectations is a condition precedent to being eligible for the continued
payment of the Separation Pay and Outplacement.


5.    Confidential Information; Return of Property; Nondisparagement and
Cooperation. Employee agrees not to use or disclose confidential, proprietary or
trade secret information learned while an employee of ESI or its predecessors,
including the terms of this Agreement, and covenants not to breach that duty.
Confidential, proprietary, and trade secret information may include employee and
organizational data, manufacturing processes, business





--------------------------------------------------------------------------------

Exhibit 10.14


plans, customer lists, drawings, documents, reports, facilities, formulas,
computer data, computer programs (including algorithms, flowcharts, source code,
object code, and firmware). This Agreement not to disclose confidential
information is consistent with the ESI Employee Confidentiality and Assignment
Agreement (“Confidentiality Agreement”), which, if signed by Employee, continues
to apply after employment has ended. Employee agrees to return any and all ESI
property and/or information in Employee’s possession. Employee agrees not to
disparage or make false, adverse or derogatory remarks about ESI or Releasees.
Employee also agrees to fully cooperate and be reasonably available to ESI in
any pending or future dispute or proceeding in which Employee may have knowledge
of potentially relevant information.


6.    General Release. Employee acknowledges that Employee would not be entitled
to receive the Separation Pay and Outplacement provided for herein absent
Employee’s execution of and compliance with this Agreement. In consideration of
the Separation Pay and other benefits, Employee, individually and on behalf of
Employee’s spouse, domestic partner, heirs and assigns (as applicable), to the
fullest extent permitted under applicable law, unconditionally releases and
discharges ESI, its subsidiaries, any related corporations and/or entities and
their respective directors, officers, shareholders, employees, agents,
successors and assigns, in their individual and representative capacities
(collectively “Releasees”), from any and all known or unknown liability, damages
claims, causes of action or suits of any type related directly or indirectly to
Employee's employment with ESI, and the termination of Employee's employment
with ESI, including claims under any common law theories, including but not
limited to, breach of contract or tort or tort-like theories and under any
local, state or federal, constitutional, civil rights, labor, and employment
laws, including but not limited to, Employee Retirement Income Security Act
(ERISA), Title VII of the Civil Rights Act of 1964, the Post Civil War Civil
Rights Acts (42 USC §§ 1981‑1988), the Civil Rights Act of 1991, the Equal Pay
Act, the Older Workers’ Benefit Protection Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Worker Adjustment and
Retraining Notification Act, the Rehabilitation Act of 1973, the Uniformed
Services Employment and Reemployment Rights Act, the Fair Labor Standards Act,
Executive Order 11246, the Sarbanes-Oxley Act, and the Family and Medical Leave
Act, all as amended, including any regulations or guidelines thereunder.


If Employee is based in California, Employee acknowledges and agrees that, as a
condition of this Agreement, Employee’s release extends to all possible claims
and Employee expressly waives all rights under Section 1542 of the California
Civil Code, which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing this matter, which
if known by him or her must materially affect the settlement with the debtor.”


This Release shall not affect any rights that Employee may have under health
insurance plans or under the 401(k) plan maintained by the Company or for
unemployment or workers’ compensation benefits.




2



--------------------------------------------------------------------------------

Exhibit 10.14


7.    Knowing and Voluntary Release of Rights under the Older Workers’ Benefit
Protection Act (the “Act”). Employee acknowledges that: (a) Employee has been
encouraged in writing to consult with an attorney prior to executing this
Agreement; (b) Employee has read the release and understands the effect of
Employee’s release and that Employee is releasing legal rights; (c) Employee is
aware of certain rights to which Employee may be entitled under certain statutes
and laws identified in the release; (d) Employee has had adequate time to
consider this Agreement; (e) Employee understands the Agreement and agrees to be
bound by its terms; and (f) as consideration for executing this Agreement,
Employee has received additional benefits and compensation of value to which
Employee would not otherwise be entitled.


The Employee acknowledges receipt of the information required under the Act
regarding: (1) the class or group of employees covered by the program; (2) the
eligibility factors for the program; (3) the time limits for the program; (4)
the job titles and ages of employees eligible or selected for the program; and
(5) the ages of employees in the same class, group, division or site either not
eligible or not selected. This information is attached in Exhibits 1 and 2.


8.    Time for Consideration of Offer; Reaffirmation. Employee acknowledges that
the Company provided Employee with this Agreement on or before February 9, 2017,
and that the offer provided Employee with a period of up to forty-five (45)
days, or until March 26, 2017, from the date of receipt to consider the offer
and this Agreement (the "consideration period"). In order to be eligible for the
severance benefits offered under this Agreement, Employee must execute and
return this Agreement no later than March 26, 2017. After Employee executes this
Agreement, Employee has a period of seven (7) days in which Employee may revoke
this Agreement in writing delivered to Tracey Jerijervi, Vice President of Human
Resources or her designee and void Employee’s release of claims. In the event
Employee has not executed this Agreement by March 26, 2017, or if Employee
revokes it, this offer will expire and Employee will not be entitled to the
Separation Pay and Outplacement offered under this Agreement. If Employee signs
this Agreement by March 26, 2017, and does not revoke it, it will become
effective and irrevocable on the 8th day after Employee signs it (the “Effective
Date”) and only then will Employee be entitled to the continued payment of the
severance benefits offered herein. If Employee reaffirms this Agreement on June
10, 2017, the remainder of the Separation Pay will be paid within seven (7)
days.


9.    General Provisions.


a.    Employee acknowledges that Employee has been given the opportunity to
consult with legal counsel with respect to the matters referenced in this
Agreement, and that Employee has obtained and considered the advice of legal
counsel as Employee deems necessary or appropriate.


b.    This Agreement and the Confidentiality Agreement contain the entire
agreement between Employee and ESI and there have been no promises, inducements
or agreements not expressed in this Agreement.


3



--------------------------------------------------------------------------------

Exhibit 10.14




c.    The provisions of this Agreement shall be considered severable, such that
if any provision or part thereof shall at any time be held invalid under any law
or ruling, any and all such other provision(s) or part(s) shall remain in full
force and effect and continue to be enforceable.


This Agreement shall be interpreted, construed, governed and enforced in
accordance with the laws of the state where Employee is employed.


e.    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.


f.    Nothing in this Agreement shall be construed as an admission of any
liability or any wrongdoing by either party to this Agreement.


The undersigned have executed this Agreement on the dates shown below.




Dated: February 16, 2017        


/s/ Robert DeBakker                        
Robert DeBakker


Electro Scientific Industries, Inc


Dated: February 9, 2017    


By:    

/s/ Tracey Jerijervi        
Tracey Jerijervi
Vice President, Human Resources




REAFFIRMANCE:


Employee voluntarily reaffirms the terms of this Agreement and agrees that its
provisions, including the General Release, shall be extended in full force and
effect to apply to any and all claims through the date Employee’s employment
ends.




__/s/ Robert DeBakker_____________________________        Dated: June 2nd, 2017
Robert DeBakker


4

